Citation Nr: 1113378	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-11 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to basic eligibility for educational benefits under Chapters 30 and 32, Title 38, United States Code, and Chapters 1606 and 1607 of Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had service from July 1978 to July 1980.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2010, the Veteran had a hearing before the undersigned at the RO.


FINDINGS OF FACT

1.  The Veteran had active military service from July 1978 to July 1980.

2.  The Veteran's VA Form 22-1990, Application for VA Education Benefits, was received by VA on January 12, 2009.

3.  The Veteran first entered active duty as a member of the Armed Forces prior to June 30, 1985.  

4.  The Veteran did not contribute to the program awarding educational benefits under Title 38, Chapter 32, United States Code.   

5.  The record does not reflect that the Veteran had Selective Reserve or National Guard service.

6.  The record does not reflect that the Veteran was mobilized for active service after September 11, 2001.


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) and Chapter 32 (Post-Vietnam Era Veteran's Educational Assistance Program) have not been met.  38 U.S.C.A. §§ 3001-3021, 3201-3243 (West 2002); 38 C.F.R. §§ 21.5040, 21.5052, 21.7042, 21.7044, 21.7045 (2010).  

2.  The criteria for basic eligibility to VA educational assistance benefits under 10 U.S.C.A. Chapter 1606 (Montgomery GI Bill - Selective Reserve) and Chapter 1607 (Reserve Educational Assistance Program) have not been met.  10 U.S.C.A. §§ 16131-16137, 16161- 16166 (West 2002); 38 C.F.R. §§ 21.7540, 21.9520 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) 

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

The VCAA revised VA's obligations insofar as notifying a claimant of the type of evidence needed to substantiate a claim - including apprising him of whose specific responsibility, his or VA's, it is for obtaining the supporting evidence, and giving him an opportunity to submit any relevant evidence in his possession.  There is also a requirement that VCAA notice, to the extent possible, be provided prior to initially adjudicating the claim (in the interest of fairness), and that VA explain why, on occasions when this is not done, it is nonetheless nonprejudicial and therefore, at most, harmless error.  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

There are certain situations, however, when the VCAA does not apply.  The United States Court of Appeals for Veterans Claims (Court) has held that where the law, and not the underlying facts or development of the facts are dispositive in a case, the VCAA can have no effect on the appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).  Moreover, VA's General Counsel has held that the notice and duty to assist provisions of the VCAA are not applicable to a claim, as here, where it cannot be substantiated because there is no legal basis for it, or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  

The Board adds that general due process concerns have been satisfied in connection with this appeal.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded ample opportunity to present evidence and argument in support of his appeal.  Therefore, further discussion of the VCAA is not required.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  

Legal Criteria

Chapter 30 - Montgomery GI Bill

Chapter 30 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3001-3021 (West 2002 & Supp. 2010).  VA will pay Chapter 30 educational assistance to an eligible Veteran while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7130.  A threshold requirement for Chapter 30 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 30 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985, and in the case of an individual whose obligated period of active duty is three years or more, serve at least three continuous years of active duty.  See 38 U.S.C.A. § 3011(a) (West 2002 & Supp. 2010); 38 C.F.R. § 21.7042(a) (2010).   

Chapter 32- Post-Vietnam Era Veteran's Educational Assistance Program

Chapter 32 of Title 38, U.S. Code sets forth provisions to allow for educational assistance for members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 3201-3243 (West 2002 & Supp. 2010).  A threshold requirement for Chapter 32 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 32 educational assistance, an individual must first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after December 31, 1976 and before July 1, 1985, but not be eligible under Chapter 34 of Title 38, U.S. Code, and must have served on at least 181 days of active duty or have been discharged from active duty for a service-connected disability.  The individual must enroll in the educational benefits program during the period of active duty and participate for at least 12 consecutive months.  A person electing to participate in the program shall agree to have a monthly deduction made from his or her military pay. See 38 U.S.C.A. §§ 3221(a), 3222(a) (West 2002 & Supp. 2010); 38 C.F.R. §§  21.5040(a), 20.5052(a) (2010).   

Chapter 1606 - Montgomery GI Bill - Selective Reserve  

Chapter 1606 of Title 10, U.S. Code sets forth provisions to allow for educational assistance for Reserve members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 16131-16137 (West 2002 & Supp. 2010).  VA will pay educational assistance to an eligible reservist while he is pursuing approved courses in a program of education.  38 C.F.R. § 21.7540.  A threshold requirement for Chapter 1606 educational assistance is the completion of certain requisite service.  In order to be entitled to Chapter 1606 educational assistance, an individual must first become a member of the Reserve and enlist, reenlist, or extend enlistment in the Selected Reserve such that the total period of service is at least 6 years from the date of enlistment, reenlistment, or extension, or be appointed or serving as a Reserve officer for at least 6 years.  See 10 U.S.C.A. §§ 16131, 16132 (West 2002 & Supp. 2010); 38 C.F.R. §  21.7540 (2010).   

Chapter 1607- Reserve Educational Assistance Program

Chapter 1606 of Title 10, U.S. Code sets forth provisions to allow for educational assistance for Reserve members of the Armed Forces after their separation from military service.  See 38 U.S.C.A. §§ 16161-16166 (West 2002 & Supp. 2010).  VA will pay Chapter 1607 educational assistance to an eligible reservist who served on or after September 11, 2001, if the reservist served on active duty in support of a contingency operation for 90 days or more, or performed full time National Guard duty for 90 consecutive days or more.  See 38 U.S.C.A. §§ 16162, 16163 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9520 (2010).   

Analysis

In this case, the Veteran asserts that his active service from July 1978 to July 1980, qualifies him for educational benefits under the provisions of Title 38, Chapters 30 and 32, United States Code, or, in the alternative, he is entitled to education benefits under the provisions of Title 10, Chapters 1606 and 1607, United States Code.  

The Veteran argues that he was told in1970 as an ROTC cadet that he would be entitled to full benefits.  While individuals entering service at that time may have been eligible for specific benefits, the Veteran can only establish entitlement to benefits available at the time that he served.  

In this case, the evidence indicates that the Veteran's active service was completed prior to July 1982.  Therefore, he does not meet the initial eligibility requirements for Chapter 30 MGIB benefits under 38 U.S.C.A. § 3011(a)(1)(A) since the Veteran did not first become a member of the Armed Forces or first enter active duty as a member of the Armed Forces after June 30, 1985.  Likewise, the evidence indicates that, although the Veteran served between December 31, 1976 and July 1, 1985, he did not contribute to an educational assistance program from his military pay during his period of service. Thus, he does not meet the initial eligibility requirements for Chapter 32 benefits, VEAP.   Moreover, the Veteran did not have service in the Selective Reserve and the Veteran did not serve in the Reserve after September 11, 2001.  As such, he does not meet the eligibility requirements for educational benefits under the MGIB - Selective Reserve or the REAP.

The Veteran's contentions with respect to his eligibility have been sympathetically considered, but in this case, the applicable law and regulations as written preclude a grant of benefits, even on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The Board is without the authority to disregard the applicable law, notwithstanding any extenuating circumstances that may have existed at the relevant time in question.  Congress did not enact any exceptions to the above-discussed legal provisions that would permit a grant of the requested benefit.  As the disposition of this claim is based on the law, and not on the facts of the case, the claim must therefore be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Eligibility for VA educational benefits under Chapters 30 and 32, Title 38, United States Code, is denied. 

Eligibility for VA educational benefits under Chapters 1606 and 1607, Title 10, United States Code, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


